     Case 2:20-cv-00414-MLCF-DPC Document 31 Filed 07/22/20 Page 1 of 16



                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


CAYTRANS PROJECT SERVICES                                  CIVIL ACTION
AMERICAS, LTD.

v.                                                         NO. 20-414

BBC CHARTERING & LOGISTICS
GmbH & CO. KG, ET AL.                                      SECTION “F”


                             ORDER AND REASONS

      Before the Court is the motion of BBC Global, BBC USA, and

BBC Chartering to dismiss Caytrans’ complaint. For the reasons

that follow, the motion is GRANTED.


                                Background

        The controller of a two-member LLC bilked the business of $6

million. This case concerns who is to blame: One member says the

other could and should have stopped the theft. At issue now is

whether an LLC is an indispensable party in a derivative suit one

member brings against the other.

      This   suit   stems   from   a   shareholders’   agreement   between

Caytrans and BBC Chartering. Executed in 2006, the agreement formed

a Louisiana LLC, Caytrans BBC, to operate chartered marine vessels.

Ownership of the newly formed LLC was split between its two

members——Caytrans and BBC Chartering——until 2016. That year, BBC


                                       1
     Case 2:20-cv-00414-MLCF-DPC Document 31 Filed 07/22/20 Page 2 of 16



Chartering transferred its shares to BBC Global, which assumed BBC

Chartering’s obligations under the shareholders’ agreement.

      Two   features   of   that   agreement      bear    mention.    First,   it

provided for the appointment of two commercial agents to run

Caytrans BBC’s operations: BBC USA and Dan-Gulf Shipping. Second,

it   made   BBC   Chartering    or   BBC    USA    responsible       for   “[a]ll

accounting” for Caytrans BBC.

      To help with accounting, BBC Chartering and BBC Global hired

Dan-Gulf Shipping’s controller, Deepak Jagitiani, who goes by

“Jack.” Jack’s duties included “maintaining Caytrans BBC’s general

ledger, preparing financial statements, monitoring cash flows, and

preparing weekly financial reports.” He was paid and supervised by

BBC Chartering and BBC Global from 2007—2019.

      In January 2019, Jack told Caytrans BBC’s management that the

company lacked the cash it needed to “meet certain obligations.”

In response, the company asked Jack to “provide complete financial

information.” He instead resigned.

      After Jack’s resignation, Caytrans BBC’s management began

investigating     Jack’s    handling       of   company     financials.      They

discovered that he had embezzled almost $6 million. Caytrans BBC

has not recovered any of these funds, and BBC Chartering and BBC

Global have allegedly failed to pay any of the costs of the

investigation.

                                       2
   Case 2:20-cv-00414-MLCF-DPC Document 31 Filed 07/22/20 Page 3 of 16



     To recover the lost $6 million, Caytrans BBC, Caytrans, and

Dan-Gulf Shipping sued Jack, Jack’s wife, and a former payroll-

services provider in Louisiana state court. 1 Neither BBC Chartering

nor BBC Global is a party to the suit.

     A few months after filing that suit, Caytrans filed this one.

Here, Caytrans sues BBC Chartering, BBC Global, and BBC USA for

(1) breach of contract, (2) breach of fiduciary duty, (3) “gross

negligence,”   and    (4)   violations       of   the   Louisiana     Unfair    and

Deceptive   Trade    Practices   Act.       Caytrans    says   that   this     is   a

“derivative action” to recover the damages it suffered as a member

of Caytrans BBC. But Caytrans did not sue, or sue on behalf of,

Caytrans BBC. That company’s absence raises a question: In a

derivative suit one LLC member brings against the other, is the

LLC an indispensable party? More on that later.

     The basis for jurisdiction is diversity. See 28 U.S.C. §

1332(a)(1). Caytrans is a Louisiana corporation with a principal

place of business in Louisiana. BBC Chartering and BBC Global are

German companies. BBC USA is a Texas LLC with one member: BBC

Global; so BBC USA is a German citizen for purposes of diversity.

See Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (5th



     1 Counsel for Caytrans in this case is counsel for Caytrans
BBC in the state case. That is odd. In this case, Caytrans alleges,
essentially, that Caytrans BBC stymied the investigation into
Jack’s theft. See Third Amended Complaint, ¶ XXII. The pleadings
thus suggest that the interests of counsel’s clients may not align.
                                        3
   Case 2:20-cv-00414-MLCF-DPC Document 31 Filed 07/22/20 Page 4 of 16



Cir.       2008).   The   company   conspicuously   absent   from   the   case,

Caytrans BBC, is a Louisiana LLC whose joinder——all agree——would

destroy diversity.

       Emphasizing the absence of Caytrans BBC, the defendants move

to dismiss Caytrans’ complaint for failure to join a party under

Rule 19. 2 See FED. R. CIV. P. 12(b)(7).


                                        I.

       In this diversity case, joinder is an issue of federal law.

See Provident Tradesmens Bank & Tr. Co. v. Patterson, 390 U.S.

102, 125 n.22 (1968). Federal law allows a party to move to dismiss

for “failure to join a party under Rule 19.” FED. R. CIV. P.

12(b)(7). Rule 19 requires a “two-step inquiry” that is “highly

practical” and “fact-based.” Hood ex rel. Miss. v. City of Memphis,

Tenn., 570 F.3d 625, 628 (5th Cir. 2009).

       Step one is simple. The Court decides if a party is “required”

under Rule 19(a). Hood, 570 F.3d at 628. If so, the party must be

joined unless joinder will destroy jurisdiction. FED. R. CIV. P.

19(a)(1). A party is “required” if

       (A) in that person’s absence, the court cannot accord
       complete relief among existing parties; or (B) that

       The defendants also moved to dismiss on the ground that
       2

Caytrans’ complaint does not comply with Rule 23.1, governing
derivative actions. In response, Caytrans filed a verified third
amended complaint. Because the latest complaint complies with Rule
23.1, the defendants Rule 23.1-based contentions are moot.

                                         4
   Case 2:20-cv-00414-MLCF-DPC Document 31 Filed 07/22/20 Page 5 of 16



     person claims an interest relating to the subject of the
     action and is so situated that disposing of the action
     in the person’s absence may: (i) as a practical matter
     impair or impede the person’s ability to protect the
     interest; or (ii) leave an existing party subject to a
     substantial risk of incurring double, multiple, or
     otherwise inconsistent obligations because of the
     interest.

FED. R. CIV. P. 19(a)(1). If the party is “required,” and its joinder

will destroy diversity, the Court moves to step two. See Moss v.

Princip, 913 F.3d 508, 515 (5th Cir. 2019).

     Step two concerns consequences. The Court decides the effect

of the required party’s absence: Should the case “proceed among

the existing parties or . . . be dismissed”? FED. R. CIV. P. 19(b).

That decision is guided by “equity and good conscience.” Id. If

the case can proceed, the missing party is “merely necessary”; if

it cannot, the party is “indispensable.” 3 Moss, 913 F.3d at 515.

To decide if a party is “indispensable,” the Court considers four

factors:

     (1)   the extent to which a judgment rendered in the
           person’s absence might prejudice that person or the
           existing parties;


     3   The Court recognizes that the Advisory Rules Committee
“discarded as redundant” the “indispensable” label, which
“was used only to express a conclusion reached by applying the
tests of Rule 19(b).” FED. R. CIV. P. 19, COMMITTEE NOTES ON RULES——2007
AMENDMENT. But the label remains useful as familiar expression of
that conclusion, and the Fifth Circuit apparently agrees. See,
e.g., Moss, 913 F.3d at 515 (deploying the label sixteen times).

                                   5
     Case 2:20-cv-00414-MLCF-DPC Document 31 Filed 07/22/20 Page 6 of 16



      (2)    the extent to which any prejudice could be lessened
             or avoided by:
             (A) protective provisions in the judgment;
             (B) shaping the relief; or
             (C) other measures;
      (3)    whether a judgment rendered in the person’s absence
             would be adequate; and
      (4)    whether the plaintiff would have an adequate remedy
             if the action were dismissed for nonjoinder.

      FED. R. CIV. P. 19(b); Moss, 913 F.3d at 515. Factors differ

from formulas. And there is no “prescribed formula for determining

in   every   case    whether    a    person   is   an   indispensable   party.”

Provident Tradesmens Bank, 390 U.S. at 118 n.14. The decision to

dismiss or proceed can be made only “‘in the context of the

particular litigation.’” Moss, 913 F.3d at 515 (quoting Provident

Tradesmens Bank, 390 U.S. at 117); see also Republic of Philippines

v. Pimentel, 553 U.S. 851, 863 (2008) (“[T]he issue of joinder can

be complex, and determinations are case specific.”).

      The    party   pressing       joinder   “has   the   initial   burden   of

demonstrating that a missing party is necessary[.]” Hood, 570 F.3d

at 628. If “an initial appraisal of the facts indicates that a

possibly necessary party is absent,” however, the party opposing

joinder has “the burden of disputing this initial appraisal.”

Pulitzer-Polster v. Pulitzer, 784 F.2d 1305, 1309 (5th Cir. 1986).




                                         6
   Case 2:20-cv-00414-MLCF-DPC Document 31 Filed 07/22/20 Page 7 of 16



                                     II.

     BBC Charter, BBC Global, and BBC USA move to dismiss the

complaint    for   failure    to   join     Caytrans   BBC,   an   allegedly

indispensable party. Dismissal is appropriate only if the Court

finds that: (A) Caytrans BBC is a “required” party that cannot be

joined; and (B) the case, “in equity and good conscience,” should

be dismissed. FED. R. CIV. P. 19.

                                     A.

     Both sides agree on two points. They agree that Caytrans BBC

is a “required” party under Rule 19(a). And they agree that

Caytrans BBC cannot be joined because its Louisiana citizenship

destroys diversity. Their agreement is well founded.

     First, Caytrans BBC is “required” under Rule 19(a) because

the Court cannot “accord complete relief in its absence.” FED. R.

CIV. P. 19(a)(1)(A). This is a derivative action; through it,

Caytrans aims to recover its share of the losses Caytrans BBC

suffered as a result of Jack’s theft. Those losses belong to

Caytrans    BBC,   a   juridical   person    “wholly   separate”   from   its

members. Ogea v. Merritt, 2013-1085 (La. 12/10/13); 130 So. 3d

888, 894–95 (citing LA. CIV. CODE art. 24); see LA. REV. STAT. §

12:1329 (“A member shall have no interest in limited liability

company property.”). Suppose Caytrans prevails on the merits. If

Caytrans BBC were not joined, the Court could not award Caytrans


                                      7
   Case 2:20-cv-00414-MLCF-DPC Document 31 Filed 07/22/20 Page 8 of 16



BBC the damages to which it would be entitled. See, e.g., Ross v.

Bernhard, 396 U.S. 531, 538 (1970). 4 The parties are therefore

correct that Caytrans is a Rule 19(a) “required” party.

       Second, Caytrans BBC cannot be joined because its Louisiana

citizenship destroys diversity. Caytrans BBC is an LLC, so its

citizenship is determined by the citizenship of its members.

See Harvey, 542 F.3d at 1080. One member, Caytrans, is a Louisiana

corporation with a principal place of business in Louisiana; so

Caytrans BBC is a Louisiana citizen for purposes of diversity.

See Harvey, 542 F.3d at 1080. And Caytrans BBC would, if joined,

be aligned as a defendant because Caytrans alleges facts showing

that       Caytrans   BBC’s   management   is   “definitely   and   distinctly

opposed to . . . litigation.” Swanson v. Traer, 354 U.S. 114, 116

(1957). Once joined and aligned as a defendant, Caytrans BBC would

destroy diversity because it shares the Louisiana citizenship of

the plaintiff, Caytrans. See McLaughlin v. Miss. Power Co., 376

F.3d 344, 353 (5th Cir. 2004).

       Accordingly, Caytrans BBC is a “required” party whose joinder

is not “feasible” because its Louisiana citizenship would destroy

diversity. FED. R. CIV. P. 19(a). With step one resolved, the Court

moves to step two. See FED. R. CIV. P. 19(b).


       Although Ross was a derivative suit brought on behalf of a
       4

corporation, both sides agree that it controls the question whether
Caytrans is a “required” party.

                                       8
      Case 2:20-cv-00414-MLCF-DPC Document 31 Filed 07/22/20 Page 9 of 16



                                       B.

       Step two requires the Court to “determine whether, in equity

and good conscience, the action should proceed among the existing

parties or should be dismissed.” FED. R. CIV. P. 19(b). To make that

determination, the Court examines the Rule 19(b) factors.

                                       1.

       The first factor is the extent to which a judgment rendered

in Caytrans BBC’s absence might prejudice Caytrans BBC or the

existing parties. FED. R. CIV. P. 19(b)(1). It favors dismissal.

       Consider the prejudice to Caytrans BBC. As a Louisiana LLC,

it is “wholly separate” from its members. Ogea, 130 So. 3d at 894–

95. Separate too are its “rights, duties, and liabilities.” LA.

REV. STAT. § 12:506(A). Its members enjoy corporate-like limited

liability, see LA. REV. STAT. § 12:1320(B), and the right to “assert

a claim against” it, LA. REV. STAT. § 12:506(E). Its separate status,

separate susceptibility to suit, separate rights, and separate

liabilities, suggest separate interests——interests unrepresented

and    therefore    unprotected   here.     Joinder   would   protect   those

interests. That is why, for example, the plaintiff in a Louisiana

state-court     derivative    action   must   “[j]oin   as    defendants    the

corporation or unincorporated association and the obligor against

whom the obligation is sought to be enforced.” LA. CODE CIV. PROC.

art. 615. A judgment rendered in Caytrans BBC’s absence would



                                       9
     Case 2:20-cv-00414-MLCF-DPC Document 31 Filed 07/22/20 Page 10 of 16



plainly prejudice Caytrans BBC because it would fail to account

for Caytrans BBC’s distinct interests.

       Next, consider the prejudice to the defendants. They have an

interest    in   “avoid[ing]    multiple       litigation,    or   inconsistent

relief, or sole responsibility for a liability [they] share[] with

another.” Provident Tradesmens Bank, 390 U.S. at 110. A judgment

rendered in the absence of Caytrans BBC and the defendants in the

state-court suit (Jack, Jack’s wife, and Caytrans BBC’s former

payroll-services       provider)      could     frustrate    the    defendants’

interest in avoiding “sole responsibility” for Jack’s                theft and

resolving, globally, all claims arising from that theft. Provident

Tradesmens Bank, 390 U.S. at 110.

                                       2.

       The second factor is “the extent to which any prejudice could

be   lessened    or   avoided   by:   (1)     protective    provisions   in   the

judgment; (2) shaping the relief; or (3) other measures.” FED. R.

CIV. P. 19(b)(2). Neither side meaningfully applies this factor to

the facts of this case, and it is not clear what measures the Court

could take to lessen or avoid the prejudice to the absent party,

Caytrans BBC. 5 This factor is neutral.


       The Court could reduce some prejudice to the defendants by
       5

enjoining Caytrans from filing another suit that names them and
arises from Jack’s theft. But that injunction would not eliminate
other forms of prejudice. As noted, the defendants have an interest
in avoiding “sole responsibility” for Jack’s theft, and they are

                                       10
   Case 2:20-cv-00414-MLCF-DPC Document 31 Filed 07/22/20 Page 11 of 16



                                     3.

     The third factor is whether a judgment rendered in Caytrans

BBC’s absence would be adequate. FED. R. CIV. P. 19(b)(3). This

factor implicates the “interest of the courts and the public in

complete, consistent, and efficient settlement of controversies.”

Provident Tradesmens Bank, 390 U.S. at 111. An “adequate” judgment

protects   “this    public   stake   in   settling   disputes   by   wholes,

whenever possible[.]” Id.

     A   judgment   rendered   in    Caytrans   BBC’s    absence   would    be

inadequate   because    it   would   be   inefficient,    incomplete,      and

(potentially) inconsistent. Pending in Louisiana state court is a

suit arising from the same theft, seeking recovery for the same

loss. That suit and this one raise one controversy that should be

litigated to one judgment in one court. That one court must be a

state court: Owing to the absence of complete diversity among all

involved, no federal court would have subject-matter jurisdiction. 6

But the Louisiana state court would. Because that court could hear

both suits, the dual-track litigation Caytrans has created is

needlessly inefficient. Parallel litigation would also produce two


prejudiced by Caytrans’ strategic choice not to join other
allegedly responsible parties. What is more, entry of the suggested
injunction would do nothing to reduce the prejudice to the absent
entity, Caytrans BBC, whose separate interests would remain
unprotected.
     6 Neither suit raises a federal question or supplies any other

discernible basis for federal jurisdiction.

                                     11
   Case 2:20-cv-00414-MLCF-DPC Document 31 Filed 07/22/20 Page 12 of 16



incomplete judgments; neither could account for the conduct of all

persons   allegedly     responsible     for       Jack’s       theft.   Worse,    the

judgments could conflict on key issues, such as the amount of loss

attributable     to   the   alleged     theft          and    the    allocation   of

responsibility    for    that   loss.       So,       the    third   factor   favors

dismissal.

                                      4.

     The fourth and final factor asks whether Caytrans “would have

an adequate remedy if the action were dismissed for nonjoinder.”

FED. R. CIV. P. 19(b)(4). It would. As noted, Caytrans filed a

similar suit in Louisiana state court. There, Caytrans can assert

the derivative claims it asserts here. Caytrans does not contend

that dismissal would deprive it of a remedy. Nor can it. Caytrans

can simply amend its state-court complaint to add claims against

BBC Global, BBC Chartering, and BBC USA. Neither side suggests

that such claims would be prescribed, or that the Louisiana state

court would disallow such an amendment. Accordingly, this factor

also favors dismissal.

                                *       *         *

     Three of Rule 19(b)’s four factors favor dismissal. The Court

therefore finds that, “in equity and good conscience,” this action

should be dismissed. FED. R. CIV. P. 19(b).




                                      12
  Case 2:20-cv-00414-MLCF-DPC Document 31 Filed 07/22/20 Page 13 of 16



                                           C.

      Eschewing rigorous Rule 19 analysis, the parties spar over

the   application       of    a   recent    Fifth       Circuit   opinion    on    the

indispensability of a Texas partnership in a suit among its four

partners. See Moss, 913 F.3d at 515.

      Moss is instructive but not controlling. There, two members

of a four-member Texas partnership sued the other members and the

partnership in state court. Id. at 512. The defendants removed the

case based on diversity. Id. The case went to trial, and the jury

found for the plaintiffs. Id. at 513. Post-verdict, the defendants

moved to dismiss for lack of subject-matter jurisdiction on the

ground   that    the         partnership’s       Texas     citizenship      destroyed

diversity. Id. In response, the plaintiffs moved to sever the

partnership     under    Rule     21,   contending       the   partnership     was    a

dispensable     nondiverse        party.   Id.    The    district   court     agreed,

severed the partnership, and entered judgment. Id. The defendants

appealed. Id.

      On appeal, the defendants said the district court lacked

subject-matter      jurisdiction        because      the     partnership     was     an

indispensable party that could not be severed. Id. The Fifth

Circuit disagreed. Id. at 520-21. The district court did not abuse

its discretion in severing the partnership, the Fifth Circuit




                                           13
   Case 2:20-cv-00414-MLCF-DPC Document 31 Filed 07/22/20 Page 14 of 16



reasoned, because the partnership was dispensable. 7 Id. The court

said its decision “reflect[ed] the unique relationship between the

partnership’s interests and the interests of each of its partners.”

Id. at 518. Those interests were “fully represented” because the

partnership was a party “throughout the litigation,” and each of

the partnership’s four partners appeared in the district court.

Id. at   519.   Timing,   too,   was    critical.   The   defendants   first

challenged jurisdiction after they lost at trial. Id. At that

point, the plaintiffs had a keen “‘interest in preserving a fully

litigated judgment[.]’” Id. at 519 (quoting Provident Tradesmens

Bank, 390 U.S. at 112). And that interest could “‘be overborne

only by rather greater opposing considerations than would be

required at an earlier stage.’” Moss, 913 F.3d at 519 (quoting

Provident Tradesmens Bank, 390 U.S. at 112).

     This case differs in four critical respects. First, the

entities involved. Moss concerned a Texas partnership, and this

case concerns a Louisiana LLC. The “unique relationship” that drove

the analysis in Moss is not present here. 8 Second, the nature of

the actions. Moss was not a true derivative action; this case is.


     7 The Moss court also affirmed the district court’s severance
of a non-diverse Texas LLC. Because the defendants “d[id] not argue
that the LLC should be treated differently from the partnership in
[the] jurisdictional inquiry,” the court “extend[ed]” its analysis
of the partnership to the LLC. Moss, 913 F.3d at 521.
     8 Caytrans does not explain why the Court should treat a

Louisiana LLC like a Texas partnership.

                                       14
     Case 2:20-cv-00414-MLCF-DPC Document 31 Filed 07/22/20 Page 15 of 16



Third, the timing of the jurisdictional objection. In Moss, the

defendants did not challenge jurisdiction until they lost at trial.

A dismissal at that point would have proved enormously prejudicial

to the plaintiffs. Here, by contrast, the defendants promptly

challenged      jurisdiction       at   the   pleadings          stage.    Fourth       and

finally,      the   party   that    chose     the    federal       forum.       The    Moss

defendants removed the case to federal court, only to disclaim

federal jurisdiction years later. But, here, Caytrans chose to sue

in federal court, even though a state forum was available.

       Beyond    Moss,     Caytrans     invokes     a     slew    of   out-of-circuit

district-court decisions that (Caytrans says) hold that LLCs “are

not indispensable to a derivative suit when the interests of the

LLC are adequately represented because all members are parties.”

As   noted,     however,    the    “interests”       of    Caytrans       BBC    are   not

“adequately represented.” Caytrans BBC is a Louisiana LLC, with

rights and duties defined by Louisiana law. Caytrans has not

meaningfully engaged with that law or explained how or why the

interests of LLCs created under the laws of other states should

inform an analysis of the interests of Caytrans BBC. The Court

declines      the   invitation——extended        by      both     sides——to       adopt   a

bright-line rule regarding the indispensability of an LLC in a

derivative suit in which all members are parties. That rule would

resemble the “prescribed formula” the case literature forbids.

Provident Tradesmens, 390 U.S. 102 at 118 n.14.

                                         15
   Case 2:20-cv-00414-MLCF-DPC Document 31 Filed 07/22/20 Page 16 of 16



                                   III.

     A   party   “may   not   manufacture   diversity   jurisdiction      by

failing to join a non-diverse indispensable party.” Bankston v.

Burch, 27 F.3d 164, 168 (5th Cir. 1994). That is what Caytrans did

here: It strategically omitted Caytrans BBC, an indispensable non-

diverse party, to create diversity. Its strategy kept the case out

of state court, allowing it to avoid a state procedural rule that

would have required its counsel to sue a client, Caytrans BBC. See

LA. CODE CIV. PROC. art. 615. That strategy has consequences.

     Accordingly, IT IS ORDERED: that the motion to dismiss is

GRANTED. Caytrans’ verified third amended complaint is dismissed

without prejudice for failure to join a party under Rule 19.


                                New Orleans, Louisiana, July 22, 2020



                                  ______________________________
                                       MARTIN L. C. FELDMAN
                                   UNITED STATES DISTRICT JUDGE




                                    16
